Electronically Filed
                                                     Supreme Court
                                                     SCPW-11-0001030
                                                     25-JAN-2012
                                                     01:49 PM



                       NO. SCPW-11-0001030


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                 KEITH RUSSELL JUDD, Petitioner,


                               vs.


        STATE OF HAWAI'I OFFICE OF ELECTIONS, Respondent.



                       ORIGINAL PROCEEDING


                              ORDER

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Upon consideration of petitioner Keith Russell Judd's

petition for a writ of mandamus, it appears that petitioner fails

to demonstrate a clear and indisputable right to relief.

Therefore, petitioner is not entitled to mandamus relief.     See

HRS § 602-5(3) (2010) (“The supreme court shall have jurisdiction

and power . . . [t]o exercise original jurisdiction in all

questions . . . arising under writs of mandamus directed to

public officers to compel them to fulfill the duties of their

offices[.]”); In re Disciplinary Bd. of Hawaii Supreme Court, 91

Hawai'i 363, 368, 984 P.2d 688, 693 (1999) (Mandamus relief is

available to compel an official to perform a duty allegedly owed
to an individual only if the individual’s claim is clear and


certain, the official’s duty is ministerial and so plainly


prescribed as to be free from doubt, and no other remedy is


available.).   Accordingly,


          IT IS HEREBY ORDERED that the clerk of the appellate


court shall process the petition for writ of mandamus without


payment of the filing fee.


          IT IS FURTHER ORDERED that the petition for a writ of


mandamus is denied.


          DATED: Honolulu, Hawai'i, January 25, 2012.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ James E. Duffy, Jr.


                               /s/ Sabrina S. McKenna





                                 2